Title: To John Adams from Campbell Smith, 17 June 1800
From: Smith, Campbell
To: Adams, John



Sir
Havre de Grace June 17th 1800

My particular Situation will I trust plead my apology for this indirect channel of approach—Will you oblige me by directing the Secretary of War to suspend any operation upon my Letter of Resignation, addressed to Major General Pinckney, untill the arrival of Brigadier General Wilkinson, who is, I am informed, shortly expected in this quarter, or untill the state of my case shall have been candidly submitted to your observation—The Major General who has been apprised of my situation, writes me that my Letter is forwarded to the Secretary of War “to meet your final determination and pleasure”
With sentiments of real personal respect I have the honor to be, Sir—your most Obedt Servt

Campbell Smith